Citation Nr: 0738346	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-26 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer 
residuals, to include as due to in-service exposure to 
herbicides.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts which denied service connection for 
prostate cancer. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in April 2007.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
prostate cancer residuals.

Veterans who can prove service in Vietnam are presumed to 
have experienced Agent Orange exposure.  See 38 U.S.C.A. § 
1116(f).  Among the diseases which may be presumptively 
service connected based upon exposure to herbicides in 
Vietnam is prostate cancer.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309(e) (2007).  "Service in the Republic of 
Vietnam" requires visitation (i.e., setting foot) in Vietnam. 
See 38 C.F.R. §§ 3.307(a), 3.313(a).

The veteran does not claim that he was ever stationed in 
Vietnam.  Rather, he contends that while stationed in Okinawa 
with the 3rd Force Service Regiment he made several short 
trips to Vietnam between June and July of 1970 in order to 
help the 1st Marine Division pull troops and supplies back to 
Okinawa.  The veteran's claim is therefore premised upon his 
alleged presence (i.e., he "set foot") in Vietnam, which 
would trigger the statutory presumptions based on exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.313 (2007). 

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.

Reasons for remand

VCAA notice

Although the RO sent the veteran a notice letter in August 
2003, that letter did not satisfy all of the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  
Specifically, the letter did not request that the claimant 
provide any evidence in his possession pertaining to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  Therefore, the RO has not substantially 
complied with the "give us everything you've got" provision 
in 38 C.F.R. 
§ 3.159(b) in that it has not informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.   

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed to be prejudicial.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Service records

In July 2003 the RO requested portions of the veteran's 
service personnel records from the National Personal Records 
Center (NPRC).  In response, the NPRC sent three documents 
that list the veteran's military assignments, his combat 
history and awards, and embarkation slips.  It is possible 
that a complete set of the veteran's service personnel 
records might shed additional light on his whereabouts during 
military service.  Under these circumstances, the Board 
believes that a complete set of the veteran's service 
personnel records should be obtained (if available).  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.]

The record additionally reflects that the RO requested 
morning reports based on the information provided by the 
veteran.  In April 2004 the RO was informed that morning 
reports were not maintained by the Navy or Marine Corps.

The veteran specifically stated that there may be relevant 
records at the Marine Corps Historical Center.  The Board 
believes that the RO should contact the Marine Corps 
Historical Center in an attempt to locate additional service 
records.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should send the veteran a 
corrective VCAA notice, to include a 
request that the veteran provide any 
evidence in his possession pertaining to 
the claim.

2.  VBA should contact the National 
Personnel Records Center (NPRC), the 
Marine Corps Historical Center  and any 
other appropriate repository of records in 
order to request complete copies of 
veteran's service personnel records, as 
well as copies of orders or other 
documents disclosing his whereabouts in 
service, in particular concerning his 
claim that while serving with the 3rd 
Force Service Regiment in Okinawa, he was 
sent to Vietnam on several occasions 
between June 1970 and July 1970.  
In this regard, VBA should attempt to 
obtain unit history and daily log reports 
from the 3rd Force Service Regiment for 
this time period.  All efforts to obtain 
such records should be documented in the 
Veteran's VA claims folder.

3.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
prostate cancer residuals.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



